51 So. 3d 873 (2010)
REDAR, LLC, et al.
v.
Warren D. RUSH, et al.
Nos. 10-46, 09-1417, 10-308.
Court of Appeal of Louisiana, Third Circuit.
November 17, 2010.
David John Calogero, Davidson, Meaux, Sonnier & McElligott, LLP, Lafayette, LA, for Defendants-Appellants, St. Lafayette Properties, LLC Iberia Enterprises, LLC.
Michael Wayne Adley, Judice and Adley, Lafayette, LA, for Defendant-Appellee, Warren D. Rush.
Warren D. Rush, Attorney at Law, Lafayette, LA, pro se.
Warren D. Rush, Attorney at Law, for Defendant-Appellee, Rush Rush & Calogero.
David S. Daly, Scott F. Davis, Allen & Gooch, ALC, Metairie, LA, for Defendant-Appellee, Greenwich Insurance Company.
D. Reardon Stanford, Hoyt & Stanford, Lafayette, LA, for Defendant-Appellee, Norris P. Rader, III.
Fredrick R. Tulley, Andree Matherne Cullens, Taylor, Porter, Brooks & Phillips, LLP, Baton Rouge, LA, for Plaintiff-Appellee, Redar, LLC Patsy Marsalis Rader Rader Family Qualified PersonalTrust Norris Rader, Sr.
Jennifer E. Frederickson, Stemmans & Alley, PLLC, Baton Rouge, LA, for Defendant-Appellee, Norris P. Rader, III.
Court composed of JOHN D. SAUNDERS, JIMMIE C. PETERS, MARC T. AMY, ELIZABETH A. PICKETT, and DAVID E. CHATELAIN,[*] Judges.
PICKETT, Judge.
For the reasons assigned in this court's opinion in Redar, LLC v. Rush, 09-1417, (La.App. 3 Cir. 11/17/10), 51 So. 3d 859, the judgment of the trial court is affirmed in part, reversed in part, and rendered. The motion to strike is granted. The motion to remand is denied. Costs of this appeal are assessed against Norris and Patsy Rader, Redar, LLC, and the Redar Family Qualified Personal Residence Trust.
MOTION TO STRIKE GRANTED. AFFIRMED IN PART, REVERSED IN PART, AND RENDERED. MOTION TO REMAND DENIED.
AMY, J., concurs in the result.
SAUNDERS, J., dissents for reasons stated in main opinion.
NOTES
[*]  Honorable David E. Chatelain participated in this decision by appointment of the Louisiana Supreme Court as Judge Pro Tempore.